Citation Nr: 0947534	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-03 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to non service connected pension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1967.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the Veteran's claim 
for non service-connected pension.  The Veteran disagreed and 
perfected an appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand

The Veteran seeks entitlement to non service connected 
pension.  On the VA Form 9 substantive appeal, the Veteran 
indicated that he wanted a hearing at the RO before a 
Veterans Law Judge (VLJ).  Less than two months after 
submitting the VA Form 9, the Veteran returned a form 
response sent to him by the RO on which he indicated that he 
waived his right to an in-person hearing before a VLJ and 
instead wanted a video conference hearing with a VLJ.  The 
record indicates that the RO sent the Veteran notice of his 
scheduled Travel Board hearing after receiving the Veteran's 
request for a video conference hearing.  The record also 
shows that the Veteran failed to appear at the Travel Board 
hearing.

The request for a Travel Board hearing was disposed of with 
the subsequent filing of a request for a video conference 
hearing.  The video conference hearing is still outstanding.  
Therefore, the claims folder will be returned to the RO so 
that the Veteran and his representative can prepare for the 
requested video hearing.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder will be 
made available for the Veteran's 
representative to use in preparation of a 
video conference hearing yet to be 
scheduled.

2.  VBA shall schedule the Veteran for a 
video conference hearing with the 
undersigned VLJ.

3.  After completion of the foregoing, and 
any other development or procedure deemed 
necessary, VBA shall return the Veteran's 
VA claims folder to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


